Filed 10/22/21 P. v. Bradt CA1/5

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.




          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE




 THE PEOPLE,
                                                                        A158999
           Plaintiff and Respondent,
 v.                                                                     (Sonoma County
                                                                        Super. Ct. No. SCR6970881)
 ARENT BRADT,
           Defendant and Appellant.




         Arent Bradt (appellant) appeals his conviction of second degree murder,
arguing instructional error. We find any error harmless, and affirm.
                                                   BACKGROUND
         We recite only those background facts necessary to our resolution of
this appeal. At trial, it was undisputed that appellant killed the victim by
stabbing him multiple times. The People presented evidence indicating the
victim was not threatening appellant before the stabbing. Appellant testified
the victim screamed at him and charged him, appellant thought the victim
wanted to kill him, and he was terrified. Appellant also presented expert
testimony indicating that, due to childhood lead exposure, trauma, and/or
head injuries, he had difficulty distinguishing between neutral and


                                                               1
threatening behavior; and that he had schizophrenic spectrum disorder and
was having a psychotic episode on the day of the killing.
      The jury acquitted defendant of first degree murder and convicted him
of second degree murder. This appeal followed.
                                 DISCUSSION
      Appellant argues the trial court erred in its instruction on mistake of
fact. As relevant here, the jury was instructed: “If you find that the
defendant believed that he was threatened and if you find that belief was
reasonable, he did not have the specific intent or mental state required for
Murder.”1 (Italics added.) Appellant argues on appeal this instruction was
error because an unreasonable belief could also have negated the mental
state required for murder.
      We need not decide whether the trial court erred because any error was
harmless. “ ‘Error in failing to instruct on the mistake-of-fact defense is
subject to the harmless error test set forth in People v. Watson (1956)
46 Cal.2d 818, 836, 299 [P.2d 243].’ ” (People v. Molano (2019) 7 Cal.5th 620,
670.)2 “ ‘In determining whether instructional error was harmless, relevant


      1 The mistake-of-fact instruction, in its entirety, was: “The defendant is
not guilty of Murder if he did not have the intent or mental state required to
commit the crime because he reasonably did not know a fact or reasonably
and mistakenly believed a fact. [¶] If the defendant’s conduct would have
been lawful under the facts as he reasonably believed them to be, he did not
commit Murder. [¶] If you find that the defendant believed that he was
threatened and if you find that belief was reasonable, he did not have the
specific intent or mental state required for Murder. [¶] If you have a
reasonable doubt about whether the defendant had the specific intent or
mental state required for Murder, you must find him not guilty of that
crime.”
      2Appellant acknowledges authority that erroneous mistake-of-fact
instructions are reviewed for error under Watson, but argues the appropriate
prejudice standard is the one set forth in Chapman v. California (1967)

                                       2
inquiries are whether “the factual question posed by the omitted instruction
necessarily was resolved adversely to the defendant under other, properly
given instructions” [citation] and whether the “defendant effectively conceded
the issue” [citation.] A reviewing court considers “the specific language
challenged, the instructions as a whole[,] the jury’s findings” [citation], and
counsel’s closing arguments to determine whether the instructional error
“would have misled a reasonable jury . . . .” ’ ” (People v. Sojka (2011) 196
Cal.App.4th 733, 738.)
      The jury was also instructed on imperfect self-defense, as relevant here:
“A killing that would otherwise be murder is reduced to voluntary
manslaughter if the defendant killed a person because he acted in imperfect
self-defense. [¶] If you conclude the defendant acted in complete self-defense,
his action was lawful and you must find him not guilty of any crime. The
difference between complete self-defense and imperfect self-defense depends
on whether the defendant’s belief in the need to use deadly force was
reasonable. [¶] The defendant acted in imperfect self-defense of another if: [¶]
1. The defendant actually believed that he was in imminent danger of being
killed or suffering great bodily injury; [¶] AND [¶] 2. The defendant actually
believed that the immediate use of deadly force was necessary to defend
against the danger; [¶] BUT [¶] 3. At least one of those beliefs was
unreasonable.” The imperfect self-defense instruction concluded: “The People
have the burden of proving beyond a reasonable doubt that the




386 U.S. 18. We are bound to follow the standard identified by the Supreme
Court in Molano, supra. (Auto Equity Sales, Inc. v. Superior Court (1962) 57
Cal.2d 450, 455.)


                                        3
defendant was not acting in imperfect self-defense or imperfect defense of
another. If the People have not met this burden, you must find the defendant
not guilty of murder.”
      In convicting appellant of second degree murder, the jury rejected an
imperfect self-defense theory. Because the jury therefore found that
appellant did not actually and unreasonably believe he was in imminent
danger or actually and unreasonably believe the immediate use of deadly
force was necessary, the jury necessarily found appellant did not actually but
unreasonably believe “he was threatened”—the factual finding required by
the assertedly correct mistake-of-fact instruction.3
      Appellant argues the mistake-of-fact instruction given by the trial court
and the imperfect self-defense instruction were conflicting, and the jury may
have reconciled them by “making a distinction between a reasonable mistake
of fact and an unreasonable conclusion based on a reasonable perception of a
fact,” or may have applied the mistake-of-fact instruction instead of the
imperfect self-defense instruction. We find no reasonable probability of
either scenario because neither side mentioned the mistake-of-fact
instruction once during closing arguments, while both sides discussed
imperfect self-defense. (See People v. Gomez (2003) 107 Cal.App.4th 328,
336–337 [where “[t]he prosecutor made only passing reference to CALJIC No.
8.65 . . . and defense counsel’s closing argument made no reference to



      3Appellant cursorily asserts “the mistake of fact instruction applies
more broadly than does the imperfect self-defense instruction” and therefore,
had the jury been instructed about unreasonable mistake of fact, it could
have found unreasonable mistake of fact applied “without reference to the
imperfect self-defense instruction.” Appellant fails to identify any ground on
which the jury could have found mistake of fact under the facts of this case
that would not have also fallen under imperfect self-defense.


                                       4
CALJIC No. 8.65 . . . , any error in the submission of CALJIC No. 8.65 was
harmless”].) Indeed, both the prosecutor and defense counsel noted during
their discussion of imperfect self-defense that at least one of the beliefs
required must be unreasonable.4
      In sum, because the jury rejected the imperfect self-defense theory,
which was discussed by both sides during closing arguments, and because
neither side even mentioned the mistake-of-fact instruction during closing
arguments, we conclude any error in the mistake-of-fact instruction was
harmless.
                                 DISPOSITION
      The judgment is affirmed.




      4
       The prosecutor’s argument with respect to imperfect self-defense was
that appellant did not actually believe either of the required beliefs: She
highlighted inconsistencies in his version of events, argued his actions
around the time of the killing indicated he was not mentally impaired, and
queried, “Did he actually believe that he was going -- the defendant -- that he
was going to die right there?”; “When is the defendant telling us the truth
and when is he lying? What is his credibility at this point?”


                                        5
                     SIMONS, J.


We concur.




JACKSON, P. J.




NEEDHAM, J.




(A158999)




                 6